Citation Nr: 0702123	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for scoliosis.

2. Entitlement to service connection for lumbar disc disease.

3. Entitlement to service connection for cervical disc 
disease.  


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1997 to February 
2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In October 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The issues of service connection for lumbar disc disease and 
cervical disc disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT
  
The competent and probative evidence of record does not show 
that the veteran has a scoliosis disability due to military 
service.  

CONCLUSION OF LAW

Scoliosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2003.  The 
RO provided the veteran letter notices to his service 
connection claim in October 2001 and December 2002, informing 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
These letters provided the veteran with the elements of 
service connection.  The notice letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.          
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006)

In the present case, there are VA treatment records, private 
treatment records, and a VA examination of record.  The Board 
notes that the veteran's service medical records, other than 
his enlistment examination and in-patient treatment records 
from Tripler Army Medical Center, are not available.  The RO 
repeatedly requested these records.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for scoliosis.  In 
support of his claim, the veteran testified at an October 
2006 hearing that he was lifting weights in service and felt 
discomfort.  He stated that soon after discharge, he was seen 
for his back trouble.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The enlistment examination does not show a finding or 
complaint of scoliosis.  Treatment records from Tripler Army 
Medical Center do not show any finding or complaint of 
scoliosis.  

In an April 2001 treatment record, the veteran reported that 
he had scoliosis in the military.  

 An August 2001 VA treatment record shows that the vertebral 
curve possibly has a mild convexity to the right in the 
lumbar area and to the left in the thoracic area. 

Another August 2001 VA treatment record showed that there may 
have been some small components of scoliosis plus or minus of 
leg length discrepancy contributing to the veteran's 
symptoms.  

A March 2002 treatment record showed that the spine alignment 
was within normal limits except for slight rotary scoliosis.  
March 2002 views of the lumbar spine show slight scoliosis 
concave to the left.

An April 2002 VA treatment record shows no obvious scoliosis.

In a May 2003 VA examination, the examiner stated that there 
was no abnormal curvature of the spine; it was symmetrical in 
appearance with symmetry and rhythm of spinal motion. 

A review of the evidence shows that service connection for 
scoliosis is not warranted.  There is no evidence of 
scoliosis in-service, including in the available enlistment 
examination and in-patient treatment records.  

Additionally, there is not a current confirmed current 
diagnosis of scoliosis.  Though August 2001 and March 2002 
treatment records show slight rotary scoliosis or a 
possibility of small components of scoliosis, an April 2002 
VA treatment record and a May 2003 VA examination showed no 
scoliosis or abnormal curvature of the spine.  Therefore, it 
is unclear if there is a current diagnosis of scoliosis.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  The CAVC has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Disability 
means "impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.")  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is not a current confirmed diagnosis of 
scoliosis, service connection is not warranted. 

Even if the treatment records are accepted as confirmation of 
a diagnosis of scoliosis, there is no evidence that it is 
related to service.  None of the treatment records indicate 
that the condition is related to service; since the May 2003 
VA examiner did not find a diagnosis of scoliosis, he did not 
offer and opinion as to whether the claimed condition was 
related to service.  

Thus, as there is not a current confirmed diagnosis of 
scoliosis or any evidence that the claimed condition is 
related to service, service connection for scoliosis is 
denied.
The Board notes the veteran's argument that he currently has 
scoliosis diagnosed upon discharge which is related to 
service.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record which does not show 
that the veteran has a current disability or diagnosis. A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for scoliosis.  In making 
this decision, the Board has considered the benefit-of-the- 
doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  See Gilbert, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for scoliosis is denied.


REMAND

In the present claim, the veteran claims service connection 
for lumbar disc disease and cervical disc disease.  The 
veteran testified in his October 2006 hearing that he 
strained his back in-service while lifting weights.

A review of the evidence shows that the veteran currently has 
diagnoses of degenerative disc disease of the cervical and 
lumbar spine.  VA treatment records indicate that from April 
2001 onwards, the veteran has had multiple complaints of hip 
and back pain.  Though the veteran had a VA examination in 
May 2003, the examiner did not offer an opinion as to whether 
degenerative disc disease of the cervical and lumbar spine 
began in service.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.	Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.	Schedule the veteran for a VA 
examination for his lumbar and cervical 
conditions.  The examiner should determine 
if it is more likely, as likely, or less 
likely than not that the current lumbar 
and cervical conditions began in-service 
or are due to service.  In this regard, 
the Board specifically notes that the 
veteran complained of back and hip pain 
two months after discharge.  The examiner 
should offer a rationale for all opinions.  
The claims file should be made available 
to the examiner prior to the examination.  

3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim. If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to respond to that supplemental 
statement of the case before the claim is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


